If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 29, 2020
               Plaintiff-Appellee,

v                                                                    No. 340931
                                                                     Van Buren Circuit Court
JASON BRENT KEISTER,                                                 LC No. 2016-020783-FC

               Defendant-Appellant.


                                          ON REMAND


Before: GLEICHER, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       Defendant’s appeal from his convictions by a jury of first-degree criminal sexual conduct,
MCL 750.520b(2)(b) (defendant over the age of 17 and victim under the age of 13), and second-
degree criminal sexual conduct, MCL 750.520(c)(1)(a) (victim under the age of 13), returns to this
Court from our Supreme Court. We again affirm.

                                       I. BACKGROUND

        We will not repeat the background facts already set forth in our prior opinion. We
previously rejected defendant’s hearsay challenges to certain testimony; and we also rejected his
argument that testimony from Gloria Gillespie, a therapist who specialized in counseling sexually
abused children, constituted improper vouching. Our Supreme Court denied leave as to all of those
arguments. Instead, our Supreme Court determined that testimony from Dr. Angela May, a
pediatrician who examined the victim four weeks after her initial disclosure of abuse, “was plainly
contrary to People v Smith, 425 Mich. 98[; 387 NW2d 814] (1986), People v Peterson, 450 Mich.
349[; 537 NW2d 857] (1995), and People v Thorpe, 504 Mich. 230[; 934 NW2d 693] (2019).”
Having found Dr. May’s testimony to constitute error, our Supreme Court remanded to this Court
to determine whether “whether the prejudice prong of the plain-error test was satisfied, and, if so,
whether reversal of the defendant’s convictions is warranted. People v Carines, 460 Mich. 750,
763-764[; 597 NW2d 130] (1999).”


                                                -1-
        We observe that the prosecutor specifically asked our Supreme Court to clarify whether it
really intended for this Court to consider the testimony of Dr. May, as opposed to the testimony of
Gillespie. In response, our Supreme Court clarified that this Court should specifically address
only our “holding that the admission of testimony from Dr. Angela May that ‘there was a high
likelihood of abuse’ was not plain error.” We therefore understand our Supreme Court to have left
intact our prior opinion in all other respects, including our holdings that no error occurred in the
admission of any other witnesses’ testimonies and that Dr. May’s testimony did not constitute
improper hearsay. Although we did not actually use the phrase “high likelihood of abuse,” Dr.
May did use that phrase at one point during her testimony. Thus, it appears that the only error
identified by our Supreme Court was in the following paragraph from our prior opinion:

               Although defendant does not clearly present this argument, it appears that
       defendant also contends that Dr. May’s testimony constituted improper vouching
       for the victim’s veracity or an improper opinion about whether defendant was
       actually guilty. Again, defendant provides very little supporting argument.
       Mitcham[ v City of Detroit], 355 Mich [182,] 203[; 94 NW2d 388 (1959)].
       Nevertheless, we note that although expert witnesses may not render a legal
       conclusion about whether a particular crime was committed, it is perfectly proper
       for an expert to “testify to the facts relevant to the applicable legal principles” or
       provide an opinion within the scope of their expertise that happens to coincide with
       an ultimate issue. People v Drossart, 99 Mich. App. 66, 75, 77, 79-82; 297 NW2d
       863 (1980). Furthermore, although an expert may not directly vouch for a victim’s
       truthfulness, an expert may render an opinion about whether objective evidence
       found by the expert is consistent with a fact at issue. People v James, 182 Mich
       App 295, 297-298; 451 NW2d 611 (1990). We are unpersuaded that Dr. May’s
       testimony was improper.

Peremptory orders from our Supreme Court are binding to the extent they can be comprehended,
even if only by reference to other opinions, including unpublished opinions. Woodring v Phoenix,
325 Mich. App. 108, 115; 923 NW2d 607 (2018). Our Supreme Court’s order obviates whether
defendant adequately presented any challenge to Dr. May’s testimony.1 We understand our remit
to be limited to determining whether the portion of Dr. May’s testimony that our Supreme Court
considers improper vouching constituted prejudice warranting reversal. We finally infer from our
Supreme Court’s order that the admission of testimony in violation of Smith, Peterson, and Thorpe
is not per se prejudicial and does not per se require reversal.

                           II. ADDITIONAL RECORD EVIDENCE

       In relevant part, Dr. May testified as follows:



1
  As we alluded to previously, during Dr. May’s testimony, the only objection defendant raised
was to the admission of a report prepared by Dr. May, based on Dr. May’s lack of involvement
with the process of storing records at the hospital and lack of knowledge as to which of three
possible social workers conducted an interview with the victim. Defendant did not argue on appeal
that admission of the report, specifically, was error.


                                                -2-
               Q. Okay. What was your understanding of the sexual abuse that occurred
       to [the victim]?

               A. So the allegations that she had made or the disclosure rather that she had
       made was regarding digital genital which means the perpetrator’s hand to her
       genital area, genital digital which refers to the child’s hand being compelled to
       touch the perpetrator’s genitals and then there was also disclosed genital oral
       contact so the child being compelled to put their mouth on the perpetrator’s genitals.

              Q. What was your overall assessment after the examination of [the victim]?

               A. So factors in my overall assessment included the statements that she had
       made disclosing abuse and what type or what types of contact were involved as
       well as, you know, statements she had made in the past about that -- about that as
       well and then, you know, having looked at her genital area, having done a thorough
       evaluation head to toe examination, having done testing for sexually transmitted
       infections, after that was all complete I did find that -- I did find that there was a
       high likelihood of abuse to [the victim].

The prosecutor then concluded direct examination.

       On cross-examination, the following exchanges occurred:

               Q. [. . .] [N]ow the diagnosis you made in that report -- and I am referring
       you to page -- well -- I don’t know if they are numbered -- your second report that
       has at the bottom of it diagnosis, do you see that?

              A. Correct. Yep, I see it.

              Q. And in fact that says normal anal genital examination findings, correct?

              A. Correct.

              Q. And what you wrote in that report is probable pediatric sexual abuse?

              A. Correct.

              Q. Not highly likely, not what you just testified today. What your opinion
       was in writing was probable --

              A. Sure.

              Q. -- pediatric sexual abuse?

              A. Sure.

               Q. And it is correct, ma’am, is it not that your determination is not based
       on any physical findings you saw, it is based on what has been reported to you that
       [the victim] said?


                                                -3-
              A. My evaluation and diagnosis -- for one thing this was two years ago and
       so more than -- about two and half years ago now, the practice style and the practice
       recommendations at the time dictated that there were a set guidelines that were in
       use by physicians who were practicing child abuse medicine. The guidelines --

              Q. Okay. Slow down --

              A. Sure.

              Q. Because I think my question was pretty specific. There was nothing in
       the physical findings that supported your diagnosis, correct? Yes or no?

              A. I found no -- I found no abnormal findings in her genital area or her butt.

              Q. Your diagnosis is based on histories that you were provided, correct?

               A. My diagnosis was based on both the history and physical components as
       well as testing.

              Q. Ma’am -- okay, but there were no physical components, correct?

               A. I could not make a diagnosis based on history alone. I had to have that
       entire evaluation.

               Q. Okay. You can’t make it based on history alone, but yet you had a
       history?

              A. Yes.

              Q. And you did an examination --

              A. Yes.

              Q. -- and you found nothing to support the history, correct? Correct?

              A. It was --

              Q. Physically the examination --

             A. Nor was it needed. [. . . .] There were no physical findings as far as
       abnormal findings in the genital area or the butt.

On further cross-examination, Dr. May admitted that she did not personally take a history from or
interview the victim; and she did not know which of three possible social workers had conducted
an interview with the victim, nor could any of those social workers remember who interviewed the
victim. Dr. May’s testimony was unclear whether she reviewed the victim’s forensic interview at
the time she prepared her report. Dr. May explained that she did not believe “probable” meant
“fifty-fifty,” but she agreed that it meant “more likely than not.”



                                               -4-
       On redirect examination, Dr. May further explained that “probable” was derived from
guidelines categorized into “no clear medical indication of abuse at this time, possible, probable
and definite.” She stated that “you were hearing me say higher likelihood rather than using the
word probable because I want to make it descriptive rather than make a diagnosis.” On recross
examination, she further explained that she had been “trying to convey [her] assessment in plain
language as possible,” and she agreed that there was a “small” possibility of non-abuse.

                                        III. ANALYSIS

        With respect to our dissenting colleague, we do not believe that our Supreme Court would
have wasted valuable resources sending this matter back to this Court if Dr. May’s testimony was
as obviously prejudicial as our dissenting colleague appears to find, or if the admission of Dr.
May’s testimony was per se prejudicial purely because it constituted improper vouching. We trust
that our Supreme Court did, in fact, actually review the record and give it careful consideration
before arriving at its decision in this matter. As our dissenting colleague aptly observes, our
“Supreme Court had no difficulty concluding that the plainly erroneous admission of the expert’s
opinion testimony affected Harbison’s substantial rights, necessitating a new trial.” Thus, our
Supreme Court clearly could have done so here. Thus, we decline to start our analysis with the
presumption that Dr. May’s testimony was, in fact, so unfairly prejudicial as to require reversal;
nor do we start with the presumption that the instant matter is obviously indistinguishable from
Thorpe or Harbison. Instead, we continue to respect the traditional presumption that an
evidentiary error is harmless, and the appealing party has the burden of persuading the reviewing
court that the error undermined the reliability of the verdict after considering the rest of the
evidence properly admitted. See People v Whittaker, 465 Mich. 422, 426-427; 635 NW2d 687
(2001).

        From Dr. May’s testimony as a whole, the jury would have been keenly aware that, in fact,
she had no basis for her diagnosis other than what the victim said. Indeed, Dr. May became
obviously evasive when asked whether she had any physical basis for her diagnosis. Nonetheless,
our Supreme Court has indicated that even if the jury knows that an expert is simply relying on a
victim’s statements, the expert nevertheless improperly vouches for the victim by making a
probability assessment on the basis of the victim’s statements. Thorpe, 504 Mich. at 250, 260-266.
Thus, pediatricians in child sexual assault or abuse cases are not permitted to present their
diagnoses to the jury except in the rare situation in which there is obvious physical evidence
underlying that diagnosis. However, admission of a pediatrician’s diagnosis is not automatically
so prejudicial as to require reversal.

        During closing argument, the prosecutor referenced Dr. May’s testimony only once,
pointing out that a sexual abuse victim would not be expected to have any injuries and stating that
Dr. May’s “overall assessment was probable pediatric sexual abuse” based on the victim’s
consistency in her various statements. The prosecutor did so in the context of arguing that the
victim had consistently described what had happened to her on numerous occasions. Defendant
emphasized during oral argument that the victim’s “consistency” was based in large part on
statements she purportedly made to an “unknown non-witness forensic interviewer” and an
“unknown, not presented social worker.” He also emphasized that “the doctor” provided nothing
of value other than her own belief in the victim, and that the jury should make its own assessment



                                               -5-
of whom to believe. The trial court instructed the jury that it was not obligated to believe experts’
opinions, and it should consider the basis for any such opinion.

        Juries are presumed to follow their instructions. People v Bruner, 501 Mich. 220, 228; 912
NW2d 514 (2018). That presumption can be overcome under some circumstances, such as the
admission of evidence too powerful for a jury to put out of mind without meaningful substantive
rebuttal. Id. at 229-230, citing Bruton v US, 391 U.S. 123, 137; 88 S. Ct. 1620; 20 L. Ed. 2d 476
(1968). Nevertheless, juries are also presumed to be capable of assessing an expert’s testimony
“in light of all the evidence submitted at trial.” People v Kowalski, 492 Mich. 106, 130; 821 NW2d
14 (2012). We have more faith than does our dissenting colleague in the jury’s ability to think for
itself whether an expert should simply be blindly believed purely because words came out of the
mouth of someone with fancy letters after their name. Furthermore, as noted, testimony of Dr.
May’s diagnosis is not prejudice mandating reversal per se. Our dissenting colleague accurately
observes that we have rules of evidence that prevent the jury from hearing some evidence.
However, our dissenting colleague fails to appreciate that admissibility is not at issue before us,
because our Supreme Court has already made that determination. Rather, our remit is explicitly
limited to only prejudice, and evidentiary errors are typically not grounds for automatic reversal.
Again, if reversal was necessary simply because Dr. May’s testimony was erroneous, there would
be no need to analyze whether it was actually prejudicial, and our Supreme Court would not have
remanded the matter to us.

        We thus take note of some additional context tending to suggest that Dr. May’s diagnosis
was insufficiently overwhelming to satisfy the “the prejudice prong of the plain-error test.” Of
great importance, comments made during closing argument indicate that the jury was powerfully
moved by the victim’s own testimony. As our dissenting colleague observes, during closing
argument, defense counsel stated:

       I want to touch on the idea of this reasonable doubt. I talked about no second
       thoughts and it is hard, I know, some of you were very emotional when [the victim]
       testified. I hope you would be. I am not saying it is easy for her, I am not saying
       she is a manipulative little person who is just out to get somebody, I am saying she
       is a child.

The fact that we have an actual record revealing that the jury was strongly influenced by the
victim’s testimony partially obviates the need to speculate as to the relative effect of Dr. May’s
testimony. Our dissenting colleague draws the conclusion that the jury being so clearly moved by
the victim’s testimony that defense counsel felt the need to comment upon it is irrelevant and has
no bearing on whether Dr. May’s testimony undermined the reliability of the verdict. That is
precisely the opposite of the correct standard: the prejudicial effect of improperly admitted
evidence should be considered “in light of the weight and strength of the untainted evidence.”
Whittaker, 465 Mich. at 427 (quotation omitted). The effect of the victim’s own testimony is
therefore highly significant to whether Dr. May’s testimony was prejudicial in addition to being
improper.

        Furthermore, Dr. May was simply one out of several individuals who corroborated what
the victim had said, and the jury was aware that her diagnosis was based entirely on her assessment
of the consistency of the victim’s statements. For example, the victim’s mother testified that the


                                                -6-
victim “has always stuck with her story” notwithstanding the mother’s efforts to impress upon the
victim the seriousness of the matter. The fact that the victim may have disclosed different aspects
of the assaults to her mother and to a friend would be unsurprising, given Gillespie’s testimony
that sexual abuse victims often have difficulty describing details of their assaults. The victim’s
mother also recalled the victim’s demeanor changing over the preceding few months, describing
the victim as becoming “upset.” She also noted that the victim had become more emotional and
began having breakdowns, one of which required the victim to go to the emergency room.
Defendant admitted to a police officer that the victim had seen him watching pornography on a
tablet, corroborating her testimony that the two watched pornography together. Furthermore, there
were other credibility discrepancies for the trier of fact to resolve: defendant testified that on the
evening before the victim made her disclosure to her mother, the victim had simulated performing
oral sex with a hot dog. The victim’s mother corroborated that testimony, but the victim’s friend,
who had been present that evening, contradicted that testimony. In other words, this case does not
present a simple one-on-one credibility contest between defendant and the victim.

        Dr. May had also been impeached by vigorous and competent cross-examination drawing
out serious deficiencies in the basis for her diagnosis, such as the fact that she did not personally
interview the victim and did not even know who did, internal inconsistency in how she described
her diagnosis, and her obvious evasiveness when asked about what evidence—if any—underlay
her diagnosis. Thus, the jury was aware that the victim’s consistency was of critical concern, and
it was well-situated to make its own determination of just how consistent her statements had
actually been. We are unable to follow our dissenting colleague’s logic for concluding that the
jury would somehow give more weight to Dr. May’s testimony after being informed that Dr. May
had less of an opportunity to observe the victim than had the jury itself. We presume the jury
followed their instructions and weighed the credibility of each witness as directed when reaching
their verdict.

                                        IV. CONCLUSION

         We conclude that on this record, Dr. May’s diagnosis was unlikely to have had such an
overwhelming effect on the jury—especially compared to the victim’s own testimony and in light
of the other witnesses and the obvious weaknesses brought out in the rest of Dr. May’s testimony—
that it affected the outcome of the proceedings. We therefore conclude that its admission did not
so unfairly prejudice defendant as to require reversal. Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Colleen A. O’Brien




                                                 -7-